Citation Nr: 1645727	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-12 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) for the Veteran's death pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014).  

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from March 1970 to May 1971.  He died in January 2010.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The issue of entitlement to DIC for the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There was no pending claim at the time of the Veteran's death upon which to base accrued benefits.  No money was due to the Veteran at the time of his death.


CONCLUSION OF LAW

The criteria for payment of accrued benefits have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.1000 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the claim decided herein. 

VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify as to this issue was satisfied by a letter sent to the appellant in August 2010.  The claim was last adjudicated in July 2014.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, including service treatment records, VA treatment records, and private treatment records.

In sum, the VCAA provisions have been considered and complied with as to this issue.  The appellant was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The appellant was an active participant in the claims process by submitting evidence and argument.  Thus, the appellant was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the appellant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Accrued benefits include those to which the veteran was entitled at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a).  Upon the death of a veteran, any accrued benefits are payable to his spouse, or to others if the spouse is not alive.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  Only evidence contained in the claims file at the time of the veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  

In order to support a claim for accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  

Analysis

Prior to his death, the Veteran had filed a request to reopen his claim of entitlement to service connection for a low back disorder.  The RO denied the request in a July 2009 rating decision.  The Veteran  was notified of the denial but did not file or indicate any disagreement with that decision.  As noted above, the Veteran died in January 2010.  

Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  In this regard, a claim for DIC by a surviving spouse is deemed to include a claim for any accrued benefits.  38 C.F.R. §§ 3.1000(c); 3.152(b) (2015).  Here, the appellant met this requirement by filing her claim for DIC in June 2010.  

In addition, the veteran must have had a claim pending for such benefits at the time of his or her death.  Jones, 136 F.3d at 1299.  In this case, there was no claim pending at the time of the Veteran's death.  Because the RO had denied the Veteran's request to reopen his claim for entitlement to service connection for a low back disorder, that claim cannot be considered to have been pending.  It had been resolved by the July 2009 rating decision and the Veteran had taken no action to challenge that decision.  Because there are thus no due and unpaid benefits to which the appellant may lay claim, entitlement to accrued benefits must be denied.

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to accrued benefits is denied.  



REMAND

The appellant has also asserted that she is entitled to DIC for the Veteran's death, pursuant to the provisions of 38 U.S.C.A. § 1151.  The appellant was afforded a VA records review pertinent to this claim in February 2013 and an addendum opinion by the same examiner in June 2014.  Unfortunately, these reports offer only conclusory statements with no rationale to support the stated conclusions.  Most of the probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  For that reason, the February 2013 VA report and June 2014 addendum opinion are inadequate to decide the appellant's claim.  An additional VA review and opinion is warranted to obtain an adequate opinion.  

In addition, the Board notes that the January 2011 notice of disagreement that led to the instant appeal has not been scanned and associated with the claims file.  On remand, the AOJ should attempt to locate the notice of disagreement and associate it with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ/RO should determine if there is any claims file or other available documents in its possession regarding the Veteran that are not currently in the electronic files.  Specifically, the January 2011 notice of disagreement should be located and associated with the file.  All attempts made to locate the documents must be documented.  As needed, the appellant might be contacted to ascertain whether she has a copy of her notice of disagreement.  

2.  After the development in paragraph 1 has been accomplished, send the claims file to an appropriate examiner to address the following questions after review of the record:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's death resulted from VA medical care?

(b) If the answer to question (a) is yes, is it at least as likely as not that the death was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA?

(c) If the answer to question (a) is yes, is it at least as likely as not that the death was due to an event not reasonably foreseeable?

The examiner should specifically address the appellant's contention, as stated in her June 2010 claim, that the Veteran was considered to be in stable condition upon arrival at the VA Medical Center and was found to be in septic shock shortly thereafter.  A discussion of the medical developments that led to his death should be set out. 

The examiner is advised that the bulk of the Veteran's VA treatment records, including those from his final hospitalization, are in the Virtual VA system.  

A complete rationale for all opinions expressed should be provided. 

3.  The AOJ should review the medical report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures. 

4.  Thereafter, the AOJ should readjudicate the issue.  If the benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


